1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    P.O. Box 688
     Fresno, CA 93712-688
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant ISAIAH GARCIA
6

7

8

9                             UNITED STATES DISTRICT COURT
10                           EASTERN DISTRICT OF CALIFORNIA

11

12
     THE UNITED STATES OF AMERICA,           )    Case No. 1:21-CR-00041-DAD BAM
                                             )
13                           Plaintiff,      )    STIPULATION TO MODIFY LOCATION
                   vs.                       )    MONITORING CONDITION OF PRETRIAL
14
                                             )    RELEASE AND ORDER THEREON
                                             )
     ISAIAH GARCIA,                          )
15
                                             )
16
                            Defendant.       )
                                             )
17
           IT IS HEREBY STIPULATED by and between the parties through their respective
18
     counsel, that ISAIAH GARCIA’s Location Monitoring condition of release be modified
19
     from Home Detention to Curfew.
20

21         IT IS STIPULATED that condition (7)(p) be modified to read as follows:

22                “CURFEW: You must remain inside your residence every day
                  from 8:00 p.m. to 6:00 a.m., or as adjusted by the pretrial
23                services officer for medical, religious services, employment,
                  or court ordered obligations.”
24

25         Pretrial Officer Frank Guerrero has advised the parties of Mr. Garcia’s

26   continued compliance on pretrial release. Mr. Garcia is attending school, has secured

27   employment, and is participating in substance abuse treatment. Officer Guerrero is
28
     recommending this modification.


                    STIPULATION TO MODIFY LOCATION MONITORING CONDITION
                           OF PRETRIAL RELEASE AND PROPOSED ORDER

                                                 -1-
1           IT IS SO STIPULATED.
2

3
            Dated: July 6, 2021                        Respectfully Submitted,
4
                                                       /s/ Serita Rios
5
                                                       Serita Rios
6
                                                       Attorney for Defendant
7

8
            Dated: July 6, 2021                        Respectfully Submitted,
9
                                                       /s/ Justin Gilio
10

11
                                                       Justin Gilio
                                                       Assistant United States Attorney
12

13

14

15
                                              ORDER

16          Good cause appearing, the conditions of release for defendant, ISAIAH GARCIA,

17   shall be modified as set forth in this stipulation. All other conditions of release, not
18   modified herein, will remain in full force and effect.
19
     IT IS SO ORDERED.
20

21      Dated:    July 6, 2021                             /s/
                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28



                     STIPULATION TO MODIFY LOCATION MONITORING CONDITION
                            OF PRETRIAL RELEASE AND PROPOSED ORDER

                                                 -2-
